Citation Nr: 1142690	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-28 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty from November 2004 to January 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Claims for service connection for headaches and for a disability manifested by diminished sense of smell, secondary to the service-connected allergic rhinitis, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's allergic rhinitis is not manifested by nasal polyps or by 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.97, Diagnostic Code (DC) 6522 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in July 2007 complied with VA's duty to notify the Veteran with regards to the underlying claim for service connection for allergic rhinitis.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, however, where, as here with the claim for an initial compensable rating for the service-connected allergic rhinitis, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue as to the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service and private treatment records (STRs); afforded the Veteran a physical examination; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examination is adequate for adjudication purposes.  The May 2008 examiner considered the Veteran's pertinent medical history, interview and examined him, and described in full the current manifestations of the Veteran's allergic rhinitis.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file, and he has not contended otherwise.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  See also Dingess/Hartman, 19 Vet. App. at 486 & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Rating

The Veteran seeks a compensable initial evaluation for his allergic rhinitis.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic rhinitis is evaluated under the criteria set forth in DC 6522.  According to these rating criteria, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is assigned.  A 30 percent evaluation is assigned when polyps are shown.  38 C.F.R. § 4.97, DC 6522.  The rating schedule also provides that a 0 percent, noncompensable evaluation is assignable when the requirements for a compensable evaluation are not met, even when a 0 percent evaluation is not specifically listed under the applicable Code.  38 C.F.R. § 4.31. 

Here, no treatment record, either private or VA, indicates the presence of polyps at any time.  Service treatment records similarly reveal no polyps.  The May 2008 VA examiner specifically noted no polyps, although he suggested that the Veteran follow up with his private ear, nose, and throat doctor "for further evaluation, with the possibility of polyps or other."  

In addition, while the Veteran reports congestion and nasal symptoms, chronic obstruction of either nasal passage has not been found at any time.  Private treatment records dated December 2006 include a CT scan, which revealed mild to moderate mucosal thickening.  The clinician noted the presence of "some mild thickening."  A September 2007 VA treatment record noted slight nasal congestion, right greater than left.  Significantly, however, the May 2008 VA examiner specifically found the Veteran's nares to be open bilaterally. 

As this evidence illustrates, polyps, 50 percent obstruction of both nasal passages, and complete obstruction of one nasal passage has not been shown.  In light of the fact that nasal polyps have not been found, without evidence of either greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation cannot be assigned.  38 C.F.R. § 4.97, DC 6522.  The preponderance of the evidence is against this initial compensable rating claim, and there is no doubt to be resolved.  

Consideration has also been given as to whether the schedular evaluation is inadequate, requiring the RO to refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  Such action is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116 . When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. 

However, the schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.  [As discussed in the Introduction portion of this decision, the issues of entitlement to service connection for headaches and for a disability manifested by a diminished sense of smell, as secondary to the service-connected allergic rhinitis, has been raised by the record.  As the AOJ has not adjudicated these claims, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.]
Lastly, the Board has considered the matter of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has worked full-time throughout the appeal period.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

An initial compensable evaluation for service-connected allergic rhinitis is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


